Exhibit 10.15

COMPOSITE EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, dated as of January 23, 2003, and amended as of August 22,
2004, September 1, 2007, December 26, 2007, May 25, 2011 and October 4, 2012,
(as amended, the “Agreement”), between STERLING JEWELERS INC., a Delaware
corporation (the “Company”), and ROBERT D. TRABUCCO (the “Executive”).

W I T N E S S E T H :

WHEREAS, the Company is engaged in the business of operating a chain of retail
jewelry stores in the United States (the “Business”); and

WHEREAS, the Company desires to engage the services of the Executive in the
capacity of Executive Vice President-Finance and Chief Financial Officer of the
Company, and the Executive desires to provide such services in such capacity to
the Company, on the terms and subject to the conditions set forth in this
Agreement;

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and obligations hereinafter set forth, the parties hereto, intending to be
legally bound, hereby agree as follows:

1. Employment and Term.

(a) The Company hereby employs the Executive, and the Executive hereby accepts
employment by the Company, in the capacities and on the terms and subject to the
conditions set forth herein from February 3, 2003 until the date this Agreement
is terminated by the Company or by the Employee pursuant to the terms of this
Agreement (the “Term of Employment”).

(b) The Company may terminate this Agreement at any time by notifying the
Executive in writing. In the event the Company terminates this Agreement
pursuant to this Section 1(b), the Company shall be obligated to (i) pay the
Executive his Base Salary (as defined



--------------------------------------------------------------------------------

in Section 3 below) in effect at the effective date of termination prorated to
such date of termination, (ii) pay Executive for any Annual Bonus (as defined in
Section 3 below) (which amount shall be paid during the period commencing on the
15th of April and ending on the 31st of May following the end of the applicable
fiscal year of Signet Group plc (“Signet”)) and/or Long Term Bonus (as defined
in Section 3 below) (which amount shall be paid in accordance with the long term
incentive plan for executive officers then in effect, as approved by the Signet
Compensation Committee) earned by Executive for a completed fiscal year (or, in
the case of the Long Term Bonus, a completed three-year fiscal period) prior to
the effective date of such termination but which remain unpaid as of the date of
termination, (iii) pay Executive the pro-rata portion of the Annual Bonus for
which he was then eligible as of the date of termination for the then current
fiscal year (which amount shall be paid during the period commencing on the 15th
of April and ending on the 31st of May following the end of the applicable
fiscal year of Signet), (iv) pay Executive for any vacation days for the current
year earned but not used by the Executive (“Unused Vacation Days”), and
(v) continue to pay to the Executive his Base Salary in effect on the last date
of Executive’s employment for twelve (12) months following such last date of
employment, in accordance with the Company’s standard payroll practices for
executive officers, with each such payment hereby designated a separate payment.
The Executive shall continue to have the obligations provided for in Sections 6
and 7 hereof.

(c) The Term of Employment, may also be terminated by the Executive for any
reason other than Good Reason (as defined in Section 1(d) below) at any time
upon 90 days prior written notice to the Company. Upon such termination, the
Company shall have no further obligations hereunder except (i) to pay the
Executive his Base Salary in effect at the effective date of such termination
prorated to such date of termination, with each such payment hereby

 

2



--------------------------------------------------------------------------------

designated a separate payment, (ii) to pay Executive for any Annual Bonus (which
amount shall be paid during the period commencing on the 15th of April and
ending on the 31st of May following the end of the applicable fiscal year of
Signet) and/or Long Term Bonus (which amount shall be paid in accordance with
the long term incentive plan for executive officers then in effect, as approved
by the Signet Compensation Committee) earned by Executive for a completed fiscal
year (or, in the case of the Long Term Bonus, a completed three-year fiscal
period) prior to the effective date of such termination but which remain unpaid
as of the date of termination, and (iii) to pay Executive for any Unused
Vacation Days. The Executive shall continue to have the obligations provided in
Sections 6 and 7 hereof

(d) The Term of Employment may also be terminated by the Executive for Good
Reason (as hereafter defined) upon 60 days prior written notice to the Company.
For purposes hereof, “Good Reason” shall mean any of the following: (i) a
reduction of the Executive’s Base Salary in effect at any time; (ii) any
material reduction in Executive’s compensatory benefits (other than Base Salary)
described in this Agreement if such reduction does not similarly apply to the
Company’s other executive vice presidents; (iii) (A) the removal of Executive
from the position of the Company’s chief financial officer, or (B) changing
Executive’s reporting relationship such that he is directed to report to anyone
other than the Company’s chief executive officer; or (iv) a change in the
principal location of the Executive’s employment to a location beyond a 50 mile
radius from the Company’s current offices in Akron, Ohio.

In the event the Executive terminates this Agreement pursuant to this
Section 1(d), the Executive shall have no further obligations under this
Agreement other than the obligations provided for in Sections 6 and 7 hereof,
and the Company shall be obligated to: (i)

 

3



--------------------------------------------------------------------------------

pay Executive his Base Salary in effect at the effective date of termination
prorated to such date of termination; (ii) pay Executive for any Annual Bonus
(which amount shall be paid during the period commencing on the 15th of April
and ending on the 31st of May following the end of the applicable fiscal year of
Signet) and/or Long Term Bonus (which amount shall be paid in accordance with
the long term incentive plan for executive officers then in effect, as approved
by the Signet Compensation Committee) earned by Executive for a completed fiscal
year (or, in the case of the Long Term Bonus, a completed three-year fiscal
period) prior to the effective date of such termination but which remain unpaid
as of the date of termination; (iii) pay Executive the pro-rata portion of the
Annual Bonus for which he was then eligible as of the date of termination for
the then current fiscal year (which amount shall be paid during the period
commencing on the 15th of April and ending on the 31st of May following the end
of the applicable fiscal year of Signet), (iv) pay Executive for his Unused
Vacation Days, if any and (v) continue to pay to the Executive his Base Salary
in effect on the last date of Executive’s employment for twelve (12) months
following such last date of employment in accordance with the Company’s standard
payroll practices for executive officers, with each such payment hereby
designated a separate payment.

2. Duties. The Executive shall report to the Chief Executive Officer of the
Company. The Executive shall serve the Company faithfully and to the best of his
ability in such capacities, as determined by the Chief Executive Officer of the
Company, devoting substantially all of his business time, attention, knowledge,
energy and skills to such employment, provided, however, that the Executive may
continue as a non-executive director of Roche Brothers, Inc. In addition, if
elected, the Executive shall also serve during any part of the Term of
Employment as any other officer or a director of the Company or any subsidiary
corporation or parent

 

4



--------------------------------------------------------------------------------

corporation of the Company, without any compensation therefor other than as
specified in this Agreement.

3. Compensation and Benefits. As full and complete compensation to the Executive
for his execution and delivery of this Agreement and performance of the services
required hereunder, the Company shall pay, grant or provide to the Executive,
and the Executive agrees to accept:

(a) (i) a base salary, payable in accordance with the Company’s standard payroll
practices for executive officers, of $560,000 per annum (“Base Salary”), to be
reviewed annually for possible salary increases in accordance with the practices
of the Company for reviewing executive compensation; (ii) an annual bonus (the
“Annual Bonus”) of up to 100% of Base Salary, in accordance with the bonus plan
then in effect for executive officers of the Company, as approved by the Signet
Compensation Committee, which Annual Bonus shall be paid during the period
commencing on the 15th of April and ending on the 31st of May following the end
of the applicable fiscal year of Signet; (iii) a long term incentive bonus of up
to 70% of Base Salary, to be paid upon the conclusion of the performance period
in accordance with the long term incentive plan for executive officers then in
effect as approved by the Signet Compensation Committee (the “Long Term Bonus”)
and (iv) the Executive shall be considered annually for stock option awards,
restricted stock and/or other stock-based awards (as determined in the sole
discretion of the Signet Compensation Committee) in accordance with the Signet
Jewelers Limited Omnibus Incentive Plan or the equity incentive plan for
executive officers then in effect and on such other terms as determined by the
Signet Compensation Committee.

 

5



--------------------------------------------------------------------------------

(b) Medical/dental, long-term and short-term disability and life insurance
benefits made available generally from time to time to executive officers of the
Company.

(c) Such deferred compensation benefits as may be made available generally from
time to time to executive officers of the Company upon the authorization and
approval of the Signet Compensation Committee.

(d) Five weeks paid vacation per year or such greater amount as provided for in
the policies and procedures of the Company as in effect from time to time for
executive officers, which vacation shall be earned in accordance with such
policies and procedures.

(e) Such other perquisites and benefits as may be made available generally from
time to time by the Company to executive officers of the Company.

No payments or benefits provided under this Section 3 in respect of one taxable
year shall affect the amounts payable in any other taxable year. No benefit or
payment due to the Executive under this Section 3 shall be subject to
liquidation or exchange for another benefit. Any reimbursements made to the
Executive pursuant to this Agreement or otherwise shall be paid no later than
the last day of the year following the year in which the expense was incurred.

4. Termination.

(a) Disability. In the event of any physical or mental disability during the
Term of Employment which renders the Executive incapable of performing the
services required of him for any period or periods aggregating six months during
any twelve-month period, the Company shall have the right, upon written notice
to the Executive, to terminate the Executive’s employment hereunder, effective
upon the giving of such notice (or such later date as shall be specified in such
notice). Upon such termination, the Company shall have no further obligations
hereunder, except to (i) pay the Executive his Base Salary to the effective date
of termination, (ii)

 

6



--------------------------------------------------------------------------------

pay the Executive for any Annual Bonus (which amount shall be paid during the
period commencing on the 15th of April and ending on the 31st of May following
the end of the applicable fiscal year of Signet) and/or Long Term Bonus (which
amount shall be paid in accordance with the long term incentive plan for
executive officers then in effect, as approved by the Signet Compensation
Committee) earned by Executive for a completed fiscal year (or, in the case of
the Long Term Bonus, a completed three-year fiscal period) prior to the
effective date of such termination but which remain unpaid as of the date of
termination, (iii) pay the Executive the pro-rata portion of the Annual Bonus
for which he was then eligible through the date of termination for the then
current fiscal year (which amount shall be paid during the period commencing on
the 15th of April and ending on the 31st of May following the end of the
applicable fiscal year of Signet) and (iv) provide the Executive any other
benefits to which the Executive may otherwise have been entitled. For purposes
of this Section 4(a), the Executive’s physical or mental disability shall be
determined in accordance with any disability plan of or applicable to the
Company that is then in effect. The Executive shall continue to have the
obligations provided for in Sections 6 and 7 hereof.

(b) Death. In the event of the death of the Executive during the Term of
Employment, this Agreement shall automatically terminate and the Company shall
have no further obligations hereunder, except to (i) pay the Executive’s estate
the Base Salary in effect at the time of the Executive’s death through the date
of death and for six (6) months following such date, (ii) pay the Executive’s
estate for any Annual Bonus (which amount shall be paid during the period
commencing on the 15th of April and ending on the 31st of May following the end
of the applicable fiscal year of Signet) and/or Long Term Bonus (which amount
shall be paid in accordance with the long term incentive plan for executive
officers then in effect, as approved by

 

7



--------------------------------------------------------------------------------

the Signet Compensation Committee) earned by Executive for a completed fiscal
year (or, in the case of the Long Term Bonus, a completed three-year fiscal
period) prior to the date of death but which remain unpaid as of the date of
death and (iii) pay the Executive’s estate the pro rata portion of the Annual
Bonus for which he was then eligible through the date of death for the then
current fiscal year (which amount shall be paid during the period commencing on
the 15th of April and ending on the 31st of May following the end of the
applicable fiscal year of Signet).

(c) Cause. The Company shall have the right, upon written notice to the
Executive, to terminate the Executive’s employment under this Agreement for
Cause (as hereinafter defined), effective upon the giving of such notice (or
such later date as shall be specified in such notice), and the Company shall
have no further obligations hereunder, except to (i) pay the Executive his Base
Salary prorated to the effective date of termination and (ii) pay the Executive
for any Annual Bonus (which amount shall be paid during the period commencing on
the 15th of April and ending on the 31st of May following the end of the
applicable fiscal year of Signet) and/or Long Term Bonus (which amount shall be
paid in accordance with the long term incentive plan for executive officers then
in effect, as approved by the Signet Compensation Committee) earned by Executive
for a completed fiscal year (or, in the case of the Long Term Bonus, a completed
three-year fiscal period) prior to the effective date of such termination but
which remain unpaid as of the date of termination. The Executive shall continue
to have the obligations provided in Sections 6 and 7 hereof.

For purposes of this Agreement, “Cause” means:

(i) fraud, embezzlement, gross insubordination on the part of the Executive or
any act of moral turpitude or misconduct (which misconduct adversely affects the
business or reputation of the Company) by the Executive;

 

8



--------------------------------------------------------------------------------

(ii) conviction of or the entry of a plea of nolo contendere by the Executive
for any felony; or

(iii) (A) a material breach by the Executive of his duties, responsibilities or
obligations under this Agreement that is not corrected within 30 days following
written notice thereof to the Executive by the Company or (B) the willful
failure or refusal by the Executive to perform and discharge a specific
directive issued to Executive by the Company’s Board of Directors or Chief
Executive Officer within 48 hours following written notice thereof to the
Executive by the Company.

(d) Constructive Termination; Change of Control. If there is a Constructive
Termination (as hereinafter defined) of the Executive, the Executive shall have
the right by written notice to the Company within 60 days of such Constructive
Termination to terminate his employment hereunder, in which event the Executive
shall have no further obligations under this Agreement other than the
obligations provided for in Sections 6 and 7 hereof, and the Company shall be
obligated to (i) pay Executive his Base Salary in effect at the effective date
of termination prorated to such date of termination; (ii) pay Executive for any
Annual Bonus (which amount shall be paid during the period commencing on the
15th of April and ending on the 31st of May following the end of the applicable
fiscal year of Signet) and/or Long Term Bonus (which amount shall be paid in
accordance with the long term incentive plan for executive officers then in
effect, as approved by the Signet Compensation Committee) earned by Executive
for a completed fiscal year (or, in the case of the Long Term Bonus, a completed
three-year fiscal period) prior to the effective date of such termination but
which remain unpaid as of the date of termination; (iii) pay Executive the
pro-rata portion of the Annual Bonus for which he was then eligible as of the
date of termination for the then current fiscal year (which amount

 

9



--------------------------------------------------------------------------------

shall be paid during the period commencing on the 15th of April and ending on
the 31st of May following the end of the applicable fiscal year of Signet),
(iv) pay Executive for his Unused Vacation Days, if any and (iv) continue to pay
to the Executive his Base Salary in effect on the last date of Executive’s
employment for twelve (12) months following such last date of employment in
accordance with the Company’s standard payroll practices for executive officers.

For purposes hereof, “Change of Control” shall mean the occurrence of any one of
the following events (a) the sale of all or a majority of the assets or capital
stock of the Company or Signet to any unrelated third party, (b) the
consummation of any merger or consolidation of the Company or Signet with an
unrelated third party (it being understood that a capital reconstruction of
Signet approved by the Board of Directors of Signet would not constitute such a
transaction) or (c) a change in the Board of Directors of Signet so that during
any period of two (2) consecutive years, the individuals who at the beginning of
such period constitute the Board of Directors or any individuals who would be
“Continuing Directors” (as hereinafter defined) cease for any reason to
constitute a majority thereof.

For purposes of this Agreement, a “Constructive Termination” means the
occurrence of any of the following events within one year of a “Change of
Control”: (i) a reduction of the Executive’s Base Salary in effect at any time;
(ii)any material reduction in Executive’s compensatory benefits (other than Base
Salary) described in this Agreement (if such other compensatory benefits are not
replaced by similar compensatory benefits of substantially equivalent economic
value); (iii) a material and adverse change in the Executive’s position,
responsibilities and/or duties for the Company (including, without limitation
(A) the removal of Executive from the position of the Company’s chief financial
officer, or (B) changing the Executive’s reporting relationship such that he is
directed to report to anyone other than the

 

10



--------------------------------------------------------------------------------

Company’s chief executive officer); (iv) a change in the principal location of
the Executive’s employment to a location beyond a 50 mile radius from the
Company’s current offices in Akron, Ohio; or (v) a material breach by the
Company of its obligations to Executive under this Agreement, which breach
remains uncured for 30 days following notice thereof provided by Executive to
the Company.

For the purposes of this Agreement, “Continuing Directors” shall mean the
directors of Signet in office on the date hereof and any successor to any such
director and any additional director who, after the date hereof (i) was
nominated or selected by a majority of the Continuing Directors in office at the
time of his nomination or selection and (ii) is not an “affiliate” or
“associate” (as defined in regulation 12b of the Securities and Exchange Act of
1934, as amended) at the time of his nomination or selection of any person who
is the beneficial owner, directly or indirectly, of securities representing ten
percent (10%) or more of the combined voting power of Signet’s outstanding
securities then entitled ordinarily to vote for the election of directors.

5. Resignation upon Termination. Upon the termination of the Executive’s
employment hereunder for any reason, the Executive shall immediately be deemed
to resign, and shall resign, from all offices and directorships held by him in
the Company or any of its subsidiaries or affiliates and shall execute any and
all documents reasonably necessary to effect such resignations as requested by
the Company.

6. Confidentiality; Ownership of Developments. (a) During the Term of Employment
and for any time thereafter, the Executive shall keep secret and retain in
strictest confidence and not divulge, disclose, discuss, copy or otherwise use
or suffer to be used in any manner, except in connection with the Business of
the Company and of any of the subsidiaries or

 

11



--------------------------------------------------------------------------------

affiliates of the Company, any trade secrets, confidential or proprietary
information and documents or materials owned, developed or possessed by the
Company or any of the subsidiaries or affiliates of the Company pertaining to
the Business of the Company or any of the subsidiaries or affiliates of the
Company; provided that such information referred to in this Section 6(a) shall
not include information that is or has become generally known to the public or
the jewelry trade without violation of this Section 6.

(b) The Executive acknowledges that all developments, including, without
limitation, inventions (patentable or otherwise), discoveries, improvements,
patents, trade secrets, designs, reports, computer software, flow charts and
diagrams, data, documentation, writings and applications thereof relating to the
Business or planned business of the Company or any of the subsidiaries or
affiliates of the Company that, alone or jointly with others, the Executive may
create, make, develop or acquire during the Term of Employment (collectively,
the “Developments”) are works made for hire and shall remain the sole and
exclusive property of the Company and the Executive hereby assigns to the
Company all of his right, title and interest in and to all such Developments.

(c) The provisions of this Section 6 shall, without any limitation as to time,
survive the expiration or termination of the Executive’s employment hereunder,
irrespective of the reason for any termination.

7. Covenants Not to Solicit and Not to Compete. The Executive agrees that during
the Term of Employment and for a period of two years with respect to (a) below
and one year with respect to (b) below, commencing upon the expiration or
termination of Executive’s employment, the Executive shall not, directly or
indirectly, without the prior written consent of the Company:

 

12



--------------------------------------------------------------------------------

(a) solicit, entice, persuade or induce any employee, consultant, agent or
independent contractor of the Company or of any of the subsidiaries or
affiliates of the Company to terminate his or her employment or engagement with
the Company or such subsidiary or affiliate, to become employed by any person,
firm or corporation other than the Company or such subsidiary or affiliate or
approach any such employee, consultant, agent or independent contractor for any
of the foregoing purposes; or

(b) directly or indirectly own, manage, control, invest or participate in any
way in, consult with or render services to or for any person or entity (other
than for the Company or any of the subsidiaries or affiliates of the Company)
which is primarily engaged in the retail jewelry business (“primarily” meaning
having a product mix consisting of 25% or more jewelry sales per year);
provided, however, that the restrictions of this Section 7(b) shall not extend
to the ownership, management or control of a retail jewelry business by the
Executive following the termination of his employment with the Company provided
that such activity is no less than sixty (60) miles distant from any retail
jewelry store of the Company at the time of such termination of employment;
provided that notwithstanding the foregoing, the Executive shall be entitled to
own up to 1% of any class of outstanding securities of any company whose common
stock is listed on a national securities exchange or included for trading on the
NASDAQ Stock Market.

8. Specific Performance. The Executive acknowledges that the services to be
rendered by the Executive are of a special, unique and extraordinary character
and, in connection with such services, the Executive will have access to
confidential information vital to the Company’s Business and the subsidiaries
and affiliates of the Company. By reason of this, the Executive consents and
agrees that if the Executive violates any of the provisions of Sections 6 or 7
hereof, the Company and the subsidiaries and affiliates of the Company would
sustain

 

13



--------------------------------------------------------------------------------

irreparable injury and that monetary damages will not provide adequate remedy to
the Company and that the Company shall be entitled to have Sections 6 or 7
specifically enforced by any court having equity jurisdiction. Nothing contained
herein shall be construed as prohibiting the Company or any of the subsidiaries
or affiliates of the Company from pursuing any other remedies available to it
for such breach or threatened breach, including the recovery of damages from the
Executive.

9. No Conflicting Obligations. Executive represents and warrants to the Company
that he is not under any obligation to any person, firm or corporation, other
than the Company, and has no other interest which is inconsistent or in conflict
with this Agreement, or which would prevent, limit, or impair, in any way,
Executive’s performance of any of the covenants or duties hereinabove set forth.

10. Entire Agreement. This Agreement embodies the entire agreement of the
parties with respect to the Executive’s employment and supersedes any other
prior oral or written agreements, arrangements or understandings between the
Executive and the Company. This Agreement may not be changed or terminated
orally but only by an agreement in writing signed by the parties hereto.

11. Governing Law; Jurisdiction.

(a) This Agreement shall be subject to, and governed by, the laws of the State
of Ohio applicable to contracts made and to be performed therein.

(b) Any action to enforce any of the provisions of this Agreement shall be
brought in a court of the State of Ohio located in Summit County or in a Federal
court located in Cleveland, Ohio. The parties consent to the jurisdiction of
such courts and to the service of process in any manner provided by Ohio law.
Each party irrevocably waives any objection

 

14



--------------------------------------------------------------------------------

which it may now or hereafter have to the venue of any such suit, action or
proceeding brought in such court.

(c) The prevailing party in any action to enforce any of the provisions of this
Agreement shall be entitled to reimbursement from the other party for its or his
costs and expenses (including attorneys fees and expenses) incurred in
connection with such action.

12. Assignability. The obligations of the parties hereto may not be delegated
and neither party may, without the prior written consent of the other party,
assign, transfer, convey, pledge, encumber, hypothecate or otherwise dispose of
this Agreement or any interest herein, except as hereafter provided. Any such
attempted delegation or disposition shall be null and void and without effect.
The Company and the Executive agree that this Agreement and all of the Company’s
rights and obligations hereunder may be assigned or transferred by the Company
to, and shall be assumed by and binding upon, any successor to the Company. The
term “successor” means, with respect to the Company or any of its subsidiaries,
any corporation or other business entity which by merger, consolidation,
purchase of the assets or otherwise, including after a Change of Control,
acquires all or a material part of the business or assets of the Company.

13. Severability. If any provision of this Agreement or any part thereof,
including, without limitation, Sections 6 and 7, as applied to either party or
to any circumstances shall be adjudged by a court of competent jurisdiction to
be void or unenforceable, the same shall in no way affect any other provision of
this Agreement or remaining part thereof, which shall be given full effect
without regard to the invalid or unenforceable part thereof, or the validity or
enforceability of this Agreement.

 

15



--------------------------------------------------------------------------------

If any court construes any of the provisions of Section 6 or 7, or any part
thereof, to be unreasonable because of the duration of such provision or the
geographic scope thereof, such court may reduce the duration or restrict or
redefine the geographic scope of such provision and enforce such provision as so
reduced, restricted or redefined.

14. Notices. All notices to the company or the Executive permitted or required
hereunder shall be in writing and shall be delivered personally, by telecopier
or by courier service providing for next-day delivery or sent by registered or
certified mail, return receipt requested, to the following addresses:

The Company:

Sterling Jewelers Inc.

375 Ghent Road

Akron, Ohio 44333

Fax: (330) 668-5544

Attn: Chief Executive Officer

with a copy to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Fax: (212) 310-8007

Attn: Andrea A. Bernstein, Esq.

The Executive:

Robert D. Trabucco

Sterling Jewelers Inc.

375 Ghent Road

Akron, Ohio 44333

Fax: (330) 668-5191

Attn: Robert D. Trabucco

 

16



--------------------------------------------------------------------------------

with a copy to:

Goodwin Procter,

LLP Exchange Place

Boston, Massachusetts 02109

Fax: (617) 523-1231

Attn: Kevin M. Dennis, P.C.

Either party may change the address to which notices shall be sent by sending
written notice of such change of address to the other party. Any such notice
shall be deemed given, if delivered personally, upon receipt; if telecopied,
when telecopied; if sent by courier service providing for next-day delivery, the
next business day following deposit with such courier service; and if sent by
certified or registered mail, three days after deposit (postage prepaid) with
the United States mail service.

15. Compliance with Code Section 409A. To the extent applicable, this Agreement
shall be interpreted in accordance with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and Department of Treasury regulations
and other interpretive guidance issued thereunder, including without limitation
any such regulations or other guidance that may be issued after the Execution
Date. Notwithstanding any provision of the Agreement to the contrary, (i) if at
the time of the Executive’s termination of employment with the Company the
Executive is a “specified employee” as defined in Section 409A of the Code and
related Department of Treasury guidance and the deferral of the commencement of
any payments or benefits otherwise payable hereunder as a result of such
termination of employment is necessary in order to prevent any accelerated or
additional tax under Section 409A of the Code, then the Company may defer the
commencement of any such payments or benefits hereunder (without any reduction
in such payments or benefits ultimately paid or provided to the Executive) until
the date that is six months following the Executive’s termination of employment
with the Company (or the earliest date as is permitted under Section 409A of the
Code) and (ii) if any other

 

17



--------------------------------------------------------------------------------

payments of money or other benefits due to the Executive hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, the Company may (a) adopt such amendments to the Agreement, including
amendments with retroactive effect, that the Company determines necessary or
appropriate to preserve the intended tax treatment of the benefits provided by
the Agreement and/or (b) take such other actions as the Company determines
necessary or appropriate to comply with the requirements of Section 409A of the
Code and related Department of Treasury guidance. The Company shall consult with
the Executive in good faith regarding the implementation of this Section 15;
provided that neither the Company nor any of its employees or representatives
shall have any liability to the Executive with respect thereto.

16. Paragraph Headings. The paragraph headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same instrument.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

STERLING JEWELERS INC. By:  

 

Name:   Title:    

 

  ROBERT D. TRABUCCO

 

19